WEIMER, J.,
dissenting.
|,The state concedes “the decision to permit or deny an instruction or argument on an offense’s penalty is within the discretion of the trial judge....” (Application, pp. 5-6) (citing State v. Jackson, 450 So.2d 621, 683-34 (La.1984)). Without a record, without an opposition, and without the reasons for the district court’s ruling being attached to the state’s application, there has been no proper deference given to the district court and to the exercise of that court’s discretion. Thus, I would deny the writ on the showing made.